Citation Nr: 1455940	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1968 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, including bilateral pes planus and degenerative joint disease of both ankles render him unable to follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  The regulations also provide that disabilities of one or both lower extremities and disabilities resulting from a common etiology will be considered as one disability.  Id.

In this case, the Veteran is granted a 50 percent rating for his service-connected bilateral pes planus, a 20 percent rating for his service-connected left ankle degenerative joint disease associated with pes planus, and a 10 percent rating for his service-connected right ankle degenerative joint disease, also associated with pes planus.  Therefore, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

The Veteran graduated from high school and attended two years of college.  Since 2000, he worked as a Veterans benefits representative.  In a June 2010 letter, his supervisor at this job stated that as the Veteran's service connected disabilities increased in severity, he took more frequent medical leave.  Ultimately, due to his excessive absences he took an early retirement that same month.

The medical evidence, including several letters from the Veteran's treating podiatrist and the July 2011 report from a VA examiner, indicates the Veteran is unable to do any physical or manual work due to the severity of his service-connected feet and ankle conditions.  These medical records also state that his level of pain and the resultant drowsiness from pain medication would impact his ability to work in sedentary employment.

Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including pes planus and degenerative joint disease of both ankles.  Accordingly, TDIU is granted.


ORDER

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


